Citation Nr: 0604110	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  05-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1941 and from December 1942 to November 1943.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the veteran has also filed a claim 
seeking a higher rating for his psychiatric disability, 
variously described as manic-depressive disorder, or post 
traumatic stress disorder.  The veteran filed a Notice of 
Disagreement (NOD) on this issue in October 2004, and the RO 
issued a Statement of the Case (SOC) in April 2005.  The 
veteran has not filed a Substantive Appeal as to the 
increased rating issue, and therefore, that issue is not 
currently before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for TDIU has been obtained or requested 
by the RO.

2.  The veteran has been granted service connection for a 
psychiatric disability with a disability evaluation of 50 
percent.

3.  The evidence does not establish that the veteran is 
unemployable by reason of his service-connected disability.


CONCLUSION OF LAW

The criteria for the award of a total rating for compensation 
based on individual unemployability are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
March 2004 and February 2005 that told him what was necessary 
for his claim to be granted.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the Supplemental Statement of the Case (SSOC) he was 
provided with specific information as to why his claim 
seeking entitlement to TDIU was being denied and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's letters notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the February 2005 letter asked the veteran to send to the RO 
any other evidence in his possession that pertains to his 
claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
after the initial VCAA notice.  Therefore, there is no defect 
in the timing.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records and VA treatment records, 
and provided the veteran a VA examination.  The veteran has 
not indicated that there is any additional evidence available 
to help support his claim, and in fact stated in September 
2005 that he had no additional evidence to submit.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to TDIU

Total disability is considered to exist when there is present 
any impairment of mind or body, which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2005).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 are met.  See, 
38 C.F.R. § 3.340(a)(2) (2005).
Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2005).

The veteran fails to meet the basic schedular requirements 
for TDIU since he has only one service connected disability, 
and it is not rated as 60 percent disabling or more.  See, 
38 C.F.R. § 4.16(a) (2005).

The veteran can also be considered for an extraschedular 
rating if he is unemployable due to his service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2005).  Where, as in this 
case, the veteran does not meet the percentage requirements 
for a total rating set out in 38 C.F.R. § 4.16(a), the Board 
lacks the authority to grant a total rating in the first 
instance.  Bowling v Principi, 15 Vet. App. 1, 10 (2001).  In 
such a case VA must refer the matter to VA's Compensation and 
Pension (C&P) 
Director for initial consideration under the provisions of 
38 C.F.R. § 4.16(b).  Id.  Referral is required where there 
is a plausible basis for concluding that the veteran is 
unable to secure and follow a gainful occupation.  Id. at 9.

Unlike the criteria for an extraschedular rating under 
38 C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See, VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, his education, and his employment 
history when determining if he is unable to work.

The veteran has asserted that he is unable to work due to his 
service-connected psychiatric disability, but the weight of 
the medical evidence suggests that it is a combination of all 
of his physical disabilities, most noticeably the residuals 
of his bladder and prostate surgery in 1999, vascular disease 
in his left leg, and a hip injury caused by a fall that 
prevent him from working.  The veteran's psychiatric 
disability has been service connected since 1946, but the 
veteran was able to work until very recently.  The veteran 
stated at his VA examination in June 2004 that he had not 
worked in six months.  Before that, according to the veteran 
and statements from family members, the veteran was working 
at a variety of jobs.  He did have some difficulty keeping a 
job, but he was able to find new employment repeatedly over 
many years.  The VA examiner stated that the veteran had some 
anxiety, and a contracted affect.  He was casually dressed 
and appropriately groomed.  His speech was at a normal rate, 
volume, and tone.  His mood was fine and he had no homicidal 
or suicidal ideation.  The veteran denied hallucinations, and 
had normal thought content without delusions or paranoia.  
His thought processes were logical and goal oriented.  The 
veteran's memory was intact with fair insight and judgment.  
The examiner provided a diagnosis of PTSD and noted a Global 
Assessment of Functioning (GAF) score of 55, which is 
indicative of moderate symptoms or moderate difficulty in 
social, occupations, or school functioning.  The examiner 
noted that the veteran has had a hard time holding a job due 
to his anxiety, but no indication that he is unable to work, 
or that his psychiatric disability prevents him from working.  
The veteran stated in November 2004 that his anxiety affected 
him with respect to employment, but he also indicated that 
his residuals of bladder surgery, his vascular disease, and 
his hip injury were affecting his ability to work.  
Based on the evidence in the record, the Board cannot 
conclude that the veteran is unable to work due to his 
service-connected psychiatric disability.  While it is true 
that the veteran has difficulty working at one job for a long 
time, there is no indication that he is unsuited for all 
forms of substantially gainful employment due to his service-
connected disability.  The evidence suggests that the veteran 
was employed at a variety of jobs until early 2004, and the 
veteran has stated that other disabilities besides his 
psychiatric disability have also contributed to his inability 
to work.  There is no indication in the record that the 
veteran's service-connected psychiatric disability, by 
itself, is sufficient to prevent him from working.  
Therefore, the Board finds that there is no basis for a 
referral to VA's Compensation and Pension (C&P) Director for 
initial consideration under the provisions of 38 C.F.R. 
§ 4.16(b).  


ORDER

Entitlement to TDIU is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


